Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75(i)).  
Line 8 recites “below the first and a second bars.”  This should be rephrased as -- below the first and second bars— or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, line 8 recites “a floor support.”  It is unclear if this is the same floor support recited in line 5.
Regarding claim 34, line 9 recites “to provide the thrust control handle with a substantially linear motion and parallel to the floor support without a need to have friction or springs on the thrust control handle.”  This is generally unclear for at least the following reasons:
What is parallel to the floor support? The handle or the linear motion?
How is “without a need to have friction” quantified? All devices have some degree of friction.  How could it be known that a device does not need friction? How could friction be eliminated?
Does this imply that there are no springs anywhere in the system, or just no springs connected to the thrust handle?  Does this include springs related to linear motion, or all springs (for example, can other finger/thumb controls comprise springs?)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Figure 1- King Figure 2)]
    PNG
    media_image1.png
    377
    347
    media_image1.png
    Greyscale
Claims 1-4, 6-8, 11, 14-16, 18-20, 23, 24, 27-29 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over King US 6,644,588 in view of Methlin US 1,536,515 and Frasca US 3,378,938.
Regarding claims 1, 14, and 27, King teaches a thrust control apparatus for a tiltrotor craft comprising: a thrust control handle 51 and a linkage between the handle 55 and the engine thrust control.  King does not teach details of the linkage.
Methlin teaches an aircraft control linkage which comprises a three bar assembly comprising a first bar bc, a second bar ad; the first and the second bar connected to the aircraft control A, B, M, V, by a first a and second b pivot, respectively, and to a floor support by a third and fourth pivot (brackets at c and d), wherein the aircraft control has a substantially linear motion when moved from a forward to an aft position and the control handle moved substantially parallel to the floor support.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thrust control apparatus of King with a four-bar lever arm as taught by Methlin in order to provide a non-tilting control lever and increase operator comfort.

    PNG
    media_image2.png
    499
    400
    media_image2.png
    Greyscale

Figure 2- Methlin Figure 1
Frasca teaches an aircraft control linkage which comprises:
a first end of a transverse bar 72 connected to a first bar 1/71;
a linker 75 connected to a second end of the transverse bar; and
a crankbell 74 connected to a crankbell pivot that is connected to the floor support 119 below the first bar, wherein a first end of the crankbell is connected to the linker.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thrust control apparatus of King with the linkage assembly as taught by Frasca in order to enable a more flexible placement of 

    PNG
    media_image3.png
    487
    234
    media_image3.png
    Greyscale

Figure 3- Frasca Figure 2 (excerpt)
Note that as modified, the thrust control handle of King would be mounted to the 4-bar support linkage of Methlin, and the transverse bar of Frasca would be mounted to the first bar of Methlin.  As taught, the substantially linear motion linearly controls engine thrust when moved from a forward to an aft position and the thrust control handle is moved substantially parallel to the floor support.
Specifically regarding claim 14, the combination renders the claimed method steps obvious since such would be a logical manner of using the combination.  The thrust handle would have a substantially linear motion and engine thrust control would 75).  Specifically regarding claim 27, any components atop the first and second bar are considered the grip support, and these components can be considered a kit that could replace a hypothetical rotorcraft collective.
Regarding claim 2, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claim 1.  As taught, the crankbell transfers the substantially linear motion of the thrust control handle into a substantially perpendicular motion that engages an engine thrust control at a second end of the crankbell.
Regarding claims 3 and 15, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claims 1 and 14.  King also teaches that the tiltrotor craft is a vertical takeoff and landing aircraft.
Regarding claims 4 and 16, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claims 1 and 14.  King also teaches that the thrust control handle comprises at least one tiltrotor angle controller 53.
Regarding claims 6 and 18, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claims 1 and 14.  Methlin and Frasca also teach that the substantially linear motion at the thrust control handle is converted into a lateral motion under a floor of a cockpit at a compressed ratio (as the transverse arm is shorter than the first bar).  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the control linkage of whatever relative sizes were desired in order to obtain the desired linkage travel, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese
Regarding claims 7, 8, 19, 20, 28 and 29, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claims 1, 14 and 27.  King also teaches that the thrust control handle 51 comprises a nacelle control thumbwheel 53.
Regarding claims 11 and 23, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claims 1 and 14.  Methlin also teaches a grip support A, B, M, is connected by a first b and second a grip support pivot to the first bc and second ad bar and provided between the thrust control handle V and the first and second bars.
Regarding claim 24, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claim 14.  As taught, the thrust control motion is minimally arcuate or rotary.
Regarding claim 33, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claim 27.  King does not explicitly teach one or more interchangeable thrust control handles, however King does teach that the thrust control handle 51 is detachable, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional handles to be replacements in the case of failure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As the handle could be held many different ways and has several control devices, it comprises different finger control configurations.
Claims 13, 26 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over King US 6,644,588 in view of Methlin US 1,536,515, Frasca US 3,378,938 and Maurer US 2,656,133.
Regarding claims 13 and 26, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claims 1 and 14.  Neither King, Methlin nor Frasca teach that linker, the crankbell, or the transverse bar further comprises an 83 in which the linkage comprises and adjustable linker 82.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thrust control apparatus of King, Methlin and Frasca with an adjustable linker as taught by Maurer in order to enable adjustability and fine tuning within the control linkage.
Regarding claim 34 as best understood, King, Methlin and Frasca teach the invention as claimed as detailed above with respect to claim 14.  King also teaches that the device operates without a need to have friction or springs on the thrust control handle, as King does not mention springs on the control handle. Neither King, Methlin nor Frasca teach that linker, the crankbell, or the transverse bar further comprises an adjustable linker.  Maurer teaches a throttle control apparatus 83 in which the linkage comprises and adjustable linker 82.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thrust control apparatus of King, Methlin and Frasca with an adjustable linker as taught by Maurer in order to enable adjustability and fine tuning within the control linkage.
Note that King does teach that thumbwheel 53 utilizes a spring.  While this can be interpreted as not part of the linear motion, if applicant disagrees, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the thumbwheel spring (providing a different detent) or the thumbwheel entirely, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 35, King, Methlin, Frasca and Maurer teach the invention as claimed as detailed above with respect to claim 34.  King also teaches attaching an interchangeable thrust control handle 51 to the grip support 55
Regarding claim 36, King, Methlin, Frasca and Maurer teach the invention as claimed as detailed above with respect to claim 34.  As taught, the thrust control motion is minimally arcuate or rotary.

Response to Arguments
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive.
In response to applicant’s argument that King teaches a standard collective, and therefore must require springs or friction, the examiner disagrees for several reasons.
King does not teach a standard collective.  King’s entire disclosure pertains to a power lever 55, which it states is “analogous to the collective in helicopters and the throttle in fixed wing aircraft” (column 3, lines 30-32).  The fact that it is described as “analogous to a throttle” means that the lever controls thrust (power), and the fact that it is described as “analogous to a collective” means it is not a standard collective (else it would be described as “a collective”).
King makes no mention of springs in regard to handle motion.  While King does teach springs in the thumbwheel 53, this is not related to handle motion.  Being that King does not teach springs, and is not a standard collective, there is simply no evidence to support applicant’s assertion that King for some reason requires springs.
Every device requires friction to some degree.  As detailed above, it is unclear what the applicant is attempting to claim here, but every physical device will have, and will to some degree require friction to function.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case applicant first argues that King does not provide linear motion, which is acknowledged by the examiner- this, however, is taught by the secondary reference Methlin as detailed above.  The applicant then argues that neither Methlin nor Frasca teach thrust control.  Again, as detailed above, Methlin and Frasca are not relied upon for teaching thrust control (as this is taught by primary reference King) and are only relied upon for the teaching of the control lever linkage and motion.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here the applicant argues that “the only way that the Current Action can switch the purpose of Methlin is to use hindsight bias.”  But as detailed above, Methlin is a secondary reference, so no purposes are being switched.  Again, Methlin is only relied upon for the linkage structure taught, while King retains the disclosed purpose as a thrust control.  One of ordinary skill in the art would easily understand how the teachings of these similar devices could be used together.
In response to applicant’s argument that “there is nothing flexible or convenient from following the teachings of Methlin,” the examiner responds that this is a misunderstanding of the rejection.  First, this was the given motivation for incorporating the teachings of Frasca, not Methlin.  The intent was to communicate that with the crankbell of Frasca, the linkage components would not need to all be in the same plane, giving designers more flexibility in the placement of aircraft components.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642